Citation Nr: 1214056	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  07-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a low back disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1959 to June 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Boise, Idaho RO.  In September 2010, the Board remanded the matters for further evidentiary development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

Regarding hearing loss, the Veteran contends that his hearing acuity was damaged by his service on a destroyer, as he was assigned as a powder-man to the crew of a 5-inch gun.  He contends that he incurred further hearing damage from his service on submarines, including snorkeling duties with associated pressure changes.  His service personnel records confirm that he served on a destroyer and on submarines and he had gunnery school training, thus (as the Board noted in its September 2010 remand) the Veteran's exposure to noise trauma in service is conceded.

On October 2010 VA audiological examination, the Veteran reported post-service occupational noise exposure that included working in construction for 40 years; he reported that he used hearing protection and was enrolled in a hearing conservation program.  The diagnosis was bilateral moderately severe sensorineural hearing loss; the examiner opined (upon review of the claims file) that the issue of the etiology of the Veteran's hearing loss could not be resolved without resorting to mere speculation because there was no evidence in the medical record to support the Veteran's claim of "military noise inducted hearing loss".  The examiner noted that the evidence showed a whisper voice test was conducted in July 1959 upon the Veteran's entrance to service, showing normal hearing thresholds.  The examiner then noted that a puretone hearing test in April 1960 (9 months after the Veteran entered service) for submarine duty also revealed hearing within normal limits in accordance with VA criteria.  The examiner noted that a whisper voice test was conducted on the Veteran's separation from service in June 1963, showing 15/15 hearing acuity, although the whisper voice test is not considered to be reliable for measuring hearing acuity.  The examiner noted that the Veteran's DD-214 failed to confirm his claim that he worked as a powderman on the 5-inch guns in the Navy; that the Veteran reported extensive post-military noise exposure while working in construction for 40 years; and that the Veteran stated he received two hearing aids from an "L&I claim" for occupationally-related hearing loss.  The examiner stated that, based on these conflicting facts, the issue could not be resolved without resorting to mere speculation.  The Board finds that the examiner's conclusions are based on an incorrect factual basis, as the Veteran attended gunnery school, and it is conceded (and not in dispute) that he was exposed to noise trauma in service.  The opinion is therefore inadequate.  

Furthermore, a close review of the record found that any hearing conservation records from the former Veteran's employer(s) and any records related to a claim for occupationally-related hearing loss are not included in his claims file, and there is no evidence that such records were sought.  If available, they would be highly pertinent to this claim, and therefore, must be sought.  

Regarding a low back disability, the Veteran reported that he underwent a discectomy/laminectomy to the lumbar spine at a hospital in Yakima, Washington in the early 1970s (after his separation from service).  A review of the claims file found no records in evidence pertaining to this surgery, or that the RO attempted to secure such records.  As any such records are likely to contain pertinent information, they must be sought.  While the Veteran has stated that the doctor who performed the surgery is no longer in practice (suggesting that the records are not likely available from the physician personally), an alternate source of development would be the hospital where the surgery was performed, and attempt to secure them from that source must be made.  The Veteran's co-operation is needed for such development, as he has not specified at which hospital the surgery was performed (and must provide releases).  

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for VA to obtain private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.

Additionally, on November 2010 VA spine examination (pursuant to the Board's previous remand), the diagnosis was moderately advanced osteoarthritis of the lumbar spine, disc narrowing at L5-S1, and residuals of an old compression fracture at L3.  The examiner opined that the Veteran's current low back disability was not caused by or a result of his active duty service.  The examiner opined that the moderately advanced osteoarthritis of the lumbar spine was due to age-related changes and not from active service; the disc narrowing at L5-S1 was related to the discectomy performed at the Yakima, Washington hospital in the 1970s; and the spina bifida occulta of S1 was a congenital or birth defect.  The examiner noted that the Veteran also had residuals of an old compression fracture L3 which was not seen on X-ray in 1961 or in the 1970s when the surgical discectomy was performed, thus (in the examiner's opinion) it must have occurred after the Veteran's separation from military service and "somewhere after the mid-1970s".  The examiner noted that the Veteran denied any inter-current injuries and stated that it would be mere speculation as to when the compression fracture may have occurred.  Notably, the examiner stated, "As to the opinion about aggravation, the Veteran was able to complete his military service and work in construction as a safety professional until retiring at age 63.  He did have complaints of low back pain most all of his life from the notation of low back pain at age 14 to now.  He stated during the examination that the low back pain never interfered with his working."  

The probative value of a medical opinion rests in part on the completeness of the record on which it was based, and also on the explanation of rationale for the opinion.  Because the November 2010 VA examiner did not adequately address whether the Veteran's noted pre-existing back disability was aggravated by service, and because records that may contain information bearing on any such opinion are outstanding, a remand for further development is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all sources of evaluation and/or treatment he has received for the disabilities at issue since his separation from service (and to provide releases for records from any private providers), the records of which are not already associated with the claims file.  He should be asked to submit authorizations for release to VA copies of any such non-VA records.  He must be afforded a year to respond.  The Veteran should be specifically asked to identify the places of employment records where he participated in a hearing conservation program(s) (and to provide releases for records pertaining to such participation), to identify the Yakima, Washington hospital where he underwent back surgery in the 1970s (and to provide a release for records of such surgery), and to identify the source of (and provide releases for) records pertaining to his L & I claim for "occupationally-related hearing loss".  The RO should secure for the record copies of the complete clinical records of the Veteran's treatment/evaluation from the identified sources, as well as the hearing conservation records from his employers, and the records associated with his "L & I" occupational hearing loss claim.  If any identified record source does not respond to the RO's request for such records, the Veteran should be so notified, and reminded that ultimately it is his responsibility to ensure that pertinent private records are received.  

The RO should also secure for the record any updated (from April 2010) pertinent VA evaluation/treatment records.  

The RO should review the records received, and arrange for any further development suggested by the information therein.

2.  After the above development is completed, the RO should arrange for the Veteran to be examined by an otologist or audiologist to ascertain the likely etiology for his hearing loss disability.  His claims file (to include this remand) must be reviewed by the examiner.  Based on a review of the record and examination/interview of the Veteran, the examiner must offer an opinion indicating whether it is at least as likely as not (a 50 % or better probability) that the Veteran's hearing loss is related to his acknowledged exposure to noise trauma in service and/or pressure changes associated with underwater service activities.  The examiner must explain the rationale for the opinion in detail; if the opinion is to the effect that the hearing loss is unrelated to service, the examiner should identify other (considered more likely) cause for such disability.  The examiner must fully explain the rationale for all opinions.   

3.  The RO should also arrange for a new orthopedic examination of the Veteran to determine the likely etiology of his back disability, and in particular whether or not such disability was aggravated by his active duty service.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file (including any records received pertaining to the 1970 surgery), the examiner must offer an opinion indicating whether it is at least as likely as not (a 50 % or better probability) that the Veteran has a current back disability (i.e., the congenital spina bifida) that pre-existed his active duty service but was aggravated by his active duty service.  The examiner must fully explain the rationale for all opinions.

4.  The RO should then readjudicate these claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

